Name: Commission Regulation (EEC) No 3229/83 of 14 November 1983 on arrangements for imports into Italy, the United Kingdom, Ireland, Denmark and Greece of certain textile products originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 319/ 16 Official Journal of the European Communities 17. 11 . 83 COMMISSION REGULATION (EEC) No 3229/83 of 14 November 1983 on arrangements for imports into Italy, the United Kingdom, Ireland, Denmark and Greece of certain textile products originating in Romania from Romania before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 73) specified in the Annex hereto and originating in Romania have exceeded the level referred to in para ­ graph 2 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, on 28 October 1983 Romania was notified of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested Romania to limit exports to Italy, the United Kingdom, Ireland, Denmark and Greece of products falling within cat ­ egory 73 to 10 000 pieces, 15 000 pieces, 1 000 pieces, 3 000 pieces and 3 000 pieces respectively with effect from the date of notification of the request for consul ­ tations, quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas imports of these products into Germany; France and the Benelux countries are already subject to regional quantitative limits for the years 1983 to 1986, by Regulation (EEC) No 3589/82 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Romania between 28 October 1983 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been intro ­ duced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into Italy, the United Kingdom, Ireland, Denmark and Greece of the category of products origi ­ nating in Romania and specified in the Annex hereto shall be subject to the provisional quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from Romania to Italy, the United Kingdom, Ireland, Denmark and Greece before the date of entry into force of this Regulation and not yet released for free circulation , shall be so released subject to the presenta ­ tion of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shpped from Romania to Italy, the United Kingdom, Ireland, Denmark and Greece after the entiy into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of products shipped from Romania on or after 28 October 1983 and released for free circulation shall be deducted from the quantitative limits laid down . These provisional limits shall not, however, prevent the importation of products covered by them but shipped from Romania before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a Regulation establishing definitive quantitative limits following the current consultations .(') OJ No L 374, 31 . 12 . 1982, p . 106 . 17. 11 . 83 Official Journal of the European Communities No L 319/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Member States Units Provisional quantitative limits 73 60.05 A II b) 3 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres Romania I UK IRL DK GR 1 000 pieces 10 15 1 3 3